         Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 1 of 35




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 JANE DOE 1,                                      §
                                                  §
          Plaintiff,                              §
                                                  §   CIVIL ACTION FILE
 vs.                                              §
                                                  §   NO. 1:19 CV 03840
 RED ROOF INNS, INC., et al.,                     §
                                                  §
          Defendants.                             §

            DEFENDANT KUZZINS BUFORD, LLC’S ANSWER AND
            DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT
                   AND DEMAND FOR JURY TRIAL

        COMES NOW, KUZZINS BUFORD, LLC, (“Kuzzins”) a Defendant in

the above-styled civil action, and without waiving and defenses as to jurisdiction or

venue, hereby files its Answer and Defenses to Plaintiff’s Second Amended

Complaint, stating as follows:

                                           FIRST DEFENSE

        The Plaintiff has failed to state a claim upon which relief can be granted

against Kuzzins.

                                           SECOND DEFENSE

        Venue may be improper as to Kuzzins.

                                           THIRD DEFENSE


{Firm/232/00401/PLEADING/02686386.DOCX }        -1-
         Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 2 of 35




        Jurisdiction may be improper as to Kuzzins.

                                           FOURTH DEFENSE

        The Plaintiff’s claims are barred on the grounds that no act or omission of

Kuzzins proximately caused the alleged occurrences in this action or the Plaintiff’s

alleged damages.

                                            FIFTH DEFENSE

        The Plaintiff’s claims are barred on the grounds of acquiescence, waiver,

estoppel, unclean hands, statute of limitations and/or laches.

                                            SIXTH DEFENSE

        The losses, if any, sustained by the Plaintiff were the result of conduct of

persons or entities over whom Kuzzins had no control or responsibility, and for

whose conduct Kuzzins is thus not liable.

                                           SEVENTH DEFENSE

        The Plaintiff’s claims against Kuzzins are barred because there is no causal

connection between any alleged act, error, or omission by Kuzzins and the

Plaintiff’s alleged damages.

                                           EIGHTH DEFENSE

        The injuries or damages complained of, if any, were caused in whole or in

part by the negligence of the Plaintiff and such negligence equaled or exceeded any


{Firm/232/00401/PLEADING/02686386.DOCX }         -2-
         Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 3 of 35




negligence on the part of Kuzzins, if any.

                                            NINTH DEFENSE

        The Plaintiff willingly, knowingly and voluntarily exposed herself to and

assumed the risk and therefore, Plaintiff’s recovery is barred.

                                            TENTH DEFENSE

        If it is judicially determined that Kuzzins was negligent or breached a duty

as alleged, which is specifically denies, then such negligence or breach of duty was

not a proximate cause of the damages claimed.

                                       ELEVENTH DEFENSE

        The Plaintiff has released, settled, entered into accord and satisfaction or

otherwise compromised her claims herein and, accordingly, said claims are barred

by operation of law.

                                           TWELFTH DEFENSE

        The Plaintiff’s damages, if any, were caused by superseding, intervening

acts, which were beyond the knowledge or control of Kuzzins.

                                     THIRTEENTH DEFENSE

        The Plaintiff’s claims are barred in whole or in part because of her own

comparative negligence.




{Firm/232/00401/PLEADING/02686386.DOCX }         -3-
         Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 4 of 35




                                     FOURTEENTH DEFENSE

        Kuzzins at all times relevant hereto act in accordance with the applicable

standard of care under the circumstances.

                                       FIFTEENTH DEFENSE

        The Plaintiff has failed to join an indispensable party.

                                       SIXTEENTH DEFENSE

        Even if Plaintiff could state a claim for relief in this action, which Kuzzins

denies, Plaintiff cannot prove actual or punitive damages, and hence can only

recover nominal damages.

                                    SEVENTEENTH DEFENSE

        To the extent Plaintiff has made any claim for special damages, she has

failed to state such claim with the requisite specificity. Therefore, Plaintiff’s claims

are barred and should be dismissed.

                                     EIGHTEENTH DEFENSE

        Plaintiff has failed to state a claim upon which she may be awarded

compensatory or punitive damages. Furthermore, some or all of Plaintiff’s

damages claims are capped by statute and, so, Plaintiff is prohibited from claiming

or collecting any damages, which exceed any statutory cap.




{Firm/232/00401/PLEADING/02686386.DOCX }      -4-
         Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 5 of 35




                                     NINETEENTH DEFENSE

        Plaintiff’s claim for punitive damages fails to state a claim upon which relief

can be granted.

                                      TWENTIETH DEFENSE

        Plaintiff’s request for punitive damages fails because Kuzzins did not act

with malice or reckless indifference to Plaintiff’s legally protected rights.

                                   TWENTY-FIRST DEFENSE

        Plaintiff has failed to plead facts sufficient to support her claim for

attorney’s fees, fees and costs.

                                 TWENTY-SECOND DEFENSE

        As discovery has not yet begun, Kuzzins specifically reserves the right to

raise any additional claims or affirmative defenses which may be discovered,

including those related to the statute of limitations. Defenses asserted herein are

based upon the initial theories of defense counsel. Kuzzins further specifically

reserves the right to withdraw or add any defenses to conform to the evidence

presented at the time of trial.

                                   TWENTY-THIRD DEFENSE

        As a next Defense, Kuzzins answers the numbered paragraphs of Plaintiff’s

Second Amended Complaint as follows:


{Firm/232/00401/PLEADING/02686386.DOCX }     -5-
         Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 6 of 35




                                           INTRODUCTION

                                                1.

        Kuzzins denies the allegations contained in Paragraph 1 of the Second

Amended Complaint to the extent that it implies any wrongdoing on the part of

Kuzzins. Otherwise, Kuzzins can neither admit nor deny the remaining allegations

contained in Paragraph 2 of the Second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                                2.

        Kuzzins denies the allegations contained in Paragraph 2 of the Second

Amended Complaint to the extent that it implies any wrongdoing on the part of

Kuzzins. Otherwise, Kuzzins can neither admit nor deny the remaining allegations

contained in Paragraph 2 of the Second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                                3.

        Kuzzins denies the allegations contained in Paragraph 3 of the Second

Amended Complaint to the extent that it implies any wrongdoing on the part of

Kuzzins. Otherwise, Kuzzins can neither admit nor deny the remaining allegations


{Firm/232/00401/PLEADING/02686386.DOCX }       -6-
         Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 7 of 35




contained in Paragraph 3 of the Second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                               4.

        Kuzzins denies the allegations contained in Paragraph 4 of the Second

Amended Complaint to the extent that it implies any wrongdoing on the part of

Kuzzins. Otherwise, Kuzzins can neither admit nor deny the remaining allegations

contained in Paragraph 4 of the second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                               5.

        Kuzzins denies the allegations contained in Paragraph 5 of the Second

Amended Complaint to the extent that it implies any wrongdoing on the part of

Kuzzins. Otherwise, Kuzzins can neither admit nor deny the remaining allegations

contained in Paragraph 5 of the Second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                           THE PARTIES

                                               6.


{Firm/232/00401/PLEADING/02686386.DOCX }       -7-
         Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 8 of 35




        Kuzzins can neither admit nor deny the allegations contained in Paragraph 6

of the Second Amended Complaint, for want of knowledge or information

sufficient to form a belief as to the truth thereof, and puts Plaintiff upon strict proof

of the same.

                                           Smyrna Red Roof

                                             7. through 13.

        Kuzzins can neither admit nor deny the remaining allegations contained in

Paragraphs 7 through 13 of the Second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                           Atlanta Red Roof

                                            14. through 15.

        Kuzzins can neither admit nor deny the allegations and subparts contained in

Paragraphs 14 through 15 of the Second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                       Suburban Extended Stay

                                            16. through 20.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs


{Firm/232/00401/PLEADING/02686386.DOCX }         -8-
         Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 9 of 35




16 through 20 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                                           Microtel

                                             21.

        Upon information and belief, Kuzzins admits Paragraph 21 of the Second

Amended Complaint.

                                             22.

        Kuzzins can neither admit nor deny the allegations contained in Paragraph

22 of the Second Amended Complaint, for want of knowledge or information

sufficient to form a belief as to the truth thereof, and puts Plaintiff upon strict proof

of the same.

                                             23.

        Kuzzins admits allegations contained in Paragraph 23 of the Second

Amended Complaint.

                                             24.

        Kuzzins denies allegations contained in Paragraph 24 of the Second

Amended Complaint.

                                             25.


{Firm/232/00401/PLEADING/02686386.DOCX }     -9-
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 10 of 35




        Kuzzins denies allegations contained in Paragraph 25 of the Second

Amended Complaint.

                                  JURISDICTION AND VENUE

                                            26.

        Kuzzins admits the allegations contained in Paragraph 26 of the Second

Amended Complaint as it relates to Kuzzins only. Otherwise, Kuzzins can neither

admit nor deny the remaining allegations contained in Paragraph 26 of the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.



                                            27.

        Kuzzins admits the allegations contained in Paragraph 27 of the Second

Amended Complaint as it relates to Kuzzins only. Otherwise, Kuzzins can neither

admit nor deny the remaining allegations contained in Paragraph 27 of the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

                                            28.

        Kuzzins denies the allegations contained in Paragraph 28 of the Second

Amended Complaint as it relates to Kuzzins only. Otherwise, Kuzzins can neither


{Firm/232/00401/PLEADING/02686386.DOCX }   - 10 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 11 of 35




admit nor deny the remaining allegations contained in Paragraph 28 of the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

                                    FACTUAL ALLEGATIONS

I.      THE SMYRNA RED ROOF

        A.       The Trafficking of Jane Doe 1 at the Smyrna Red Rood

                                           29. through 75.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 29

through 75 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 29 through 75 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

        B.       The Smyrna Red Rood Defendants

                                           76. through 77.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 76

through 77 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 76 through 77 the Second


{Firm/232/00401/PLEADING/02686386.DOCX }       - 11 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 12 of 35




Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

                 1.       The Corporate Relationship between Westmont and Red
                          Roof Inns, Inc.

                                           78. through 88.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 78

through 88 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 78 through 88 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

                 2.       Owners and Franchisees of the Smyrna Red Roof

                                           89. through 91.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 89

through 91 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 89 through 91 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

                 3.       Managers of the Smyrna Red Roof

{Firm/232/00401/PLEADING/02686386.DOCX }       - 12 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 13 of 35




                                            92. through 99.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 92

through 99 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 92 through 99 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

                 4.       The Smyrna Red Roof Franchisor

                                           100. through 102.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 100

through 102 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 100 through 102 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

II.     THE ATLANTA RED ROOF

        A.       The Sex Trafficking of Jane Doe 1 at the Atlanta Red Roof

                                           103. through 119.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 103


{Firm/232/00401/PLEADING/02686386.DOCX }        - 13 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 14 of 35




through 119 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 103 through 119 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

        B.       The Atlanta Red Roof Defendants

                                              120. through 121.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 120

through 121 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 120 through 121 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.



                 1.       The Corporate Relationship between Westmont and Red
                          Roof Inns, Inc.

                                           122. through 124.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 122

through 124 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

{Firm/232/00401/PLEADING/02686386.DOCX }        - 14 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 15 of 35




the remaining allegations contained in Paragraphs 122 through 124 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

                 2.       Owners of the Atlanta Red Roof

                                           125. through 126.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 125

through 126 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 125 through 126 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

                 3.       Managers of the Atlanta Red Roof

                                           127. through 131.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 127

through 131 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 127 through 131 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.


{Firm/232/00401/PLEADING/02686386.DOCX }        - 15 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 16 of 35




III.    THE SUBURBAN EXTENDED STAY

        A.       The Sex Trafficking of Jane Doe 1 at the Suburban Extended Stay

                                           132. through 158.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 132

through 158 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 132 through 158 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

        B.       The Suburban Extended Stay Defendants

                                           159. through 163.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 159

through 163 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 159 through 163 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

                 1.       Owners of the Suburban Extended Stay

                                           164. through 168.


{Firm/232/00401/PLEADING/02686386.DOCX }        - 16 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 17 of 35




        Kuzzins denies the allegations and all subparts contained in Paragraphs 164

through 168 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 164 through 168 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

                 2.       Managers of the Suburban Extended Stay

                                           169. through 171

        Kuzzins denies the allegations and all subparts contained in Paragraphs 169

through 171 of the Second Amended Complaint to the extent that it implies any

wrongdoing on the part of Kuzzins. Otherwise, Kuzzins can neither admit nor deny

the remaining allegations contained in Paragraphs 169 through 171 the Second

Amended Complaint, for want of knowledge or information sufficient to form a

belief as to the truth thereof, and puts Plaintiff upon strict proof of the same.

IV.     THE MICROTEL INN & SUITES

        A.       The Sex Trafficking of Jane Doe 1 at Microtel

                                           172. through 192.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 172

through 192 of the Second Amended Complaint.


{Firm/232/00401/PLEADING/02686386.DOCX }        - 17 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 18 of 35




        B.       The Microtel Defendants

                                            193.

        Kuzzins denies the allegations contained in Paragraph 193 of the Second

Amended Complaint.

                                            194.

        Kuzzins admits that Essex employed the staff at the hotel, marketed,

advertised, and recruited corporate accounts for the hotel. Otherwise, Kuzzins

denies the remaining allegations contained in Paragraph 194 of the Second

Amended Complaint.

                                            195.

        Kuzzins denies the allegations contained in Paragraph 195 of the Second

Amended Complaint.

                                            196.

        Kuzzins denies the allegations contained in Paragraph 196 of the Second

Amended Complaint.

                 1.       Owners of the Microtel

                                            197.

        Kuzzins admits that it is the owner of the Microtel. Otherwise, Kuzzins

denies the remaining allegations contained in Paragraph 197 of the Second


{Firm/232/00401/PLEADING/02686386.DOCX }   - 18 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 19 of 35




Amended Complaint.

                 2.       Managers of the Microtel

                                                 198.

        Kuzzins admits that Essex employs the staff at Microtel and manager the

Microtel. Otherwise, Kuzzins denies the remaining allegations contained in

Paragraph 198 of the Second Amended Complaint.

                 3.       The Microtel Defendants are Agents of CC&S

                                           199. through 201.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 199

through 201 of the Second Amended Complaint.

                                              COUNTS

       Violations of the Georgia Influenced and Corrupt Organizations Act
           (Allegations Common to Counts I-II, V-VI, IX-X, XIII-XIV)

                                                 202.

        Kuzzins denies the allegations contained in Paragraph 202 the Second

Amended Complaint to the extent that it relates to Kuzzins. Otherwise, Kuzzins

can neither admit nor deny the remaining allegations contained in Paragraph 202 of

the Second Amended Complaint, for want of knowledge or information sufficient

to form a belief as to the truth thereof, and puts Plaintiff upon strict proof of the

same.

{Firm/232/00401/PLEADING/02686386.DOCX }        - 19 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 20 of 35




        A.       Acts of Racketeering Activity

                                              203. through 218.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 202

through 218 in the Second Amended Complaint to the extent that it relates to

Kuzzins. Otherwise, Kuzzins can neither admit nor deny the remaining allegations

contained in Paragraphs 203 through 218 of the Second Amended Complaint, for

want of knowledge or information sufficient to form a belief as to the truth thereof,

and puts Plaintiff upon strict proof of the same.

        B.       The Acts of Racketeering Activity Formed a Pattern

                                           219. through 226.

        Kuzzins denies the allegations and all subparts contained in Paragraphs 219

through 226 in the Second Amended Complaint to the extent that it relates to

Kuzzins. Otherwise, Kuzzins can neither admit nor deny the remaining allegations

contained in Paragraphs 219 through 226 of the Second Amended Complaint, for

want of knowledge or information sufficient to form a belief as to the truth thereof,

and puts Plaintiff upon strict proof of the same.

                                  COUNT I
         Violation of the Georgia Racketeer Influenced and Corrupt
                  Organizations Act O.C.G.A. § 16-14-4(c)
 (Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi, FMW, Red
                       Roof Franchising, and RRI West)


{Firm/232/00401/PLEADING/02686386.DOCX }        - 20 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 21 of 35




                                                 227.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 226 as if

fully set forth herein.

                                           228. through 238.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

228 through 238 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                                 COUNT II
         Violation of the Georgia Racketeer Influenced and Corrupt
                  Organizations Act O.C.G.A. § 16-14-4(a)
 (Against Smyrna Red Roof Defendants: Westmont, RRI, Varahi, FMW, Red
                       Roof Franchising, and RRI West)

                                                 239.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 238 as if

fully set forth herein.

                                           240. through 246.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

240 through 246 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.


{Firm/232/00401/PLEADING/02686386.DOCX }        - 21 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 22 of 35




                                COUNT III
                         TVPRA, 18 U.S.C. § 1595
   (Against Red Roof Defendants: Westmont, RRI, Varahi, FMW, Red Roof
                        Franchising, and RRI West)

                                                 247.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 246 as if

fully set forth herein.

                                           248. through 275.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

248 through 275 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                                COUNT IV
                                Negligence
   (Against Red Roof Defendants: Westmont, RRI, Varahi, FMW, Red Roof
                        Franchising, and RRI West)

                                                 276.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 275 as if

fully set forth herein.

                                           277. through 291.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

277 through 291 of the Second Amended Complaint, for want of knowledge or


{Firm/232/00401/PLEADING/02686386.DOCX }        - 22 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 23 of 35




information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                                  COUNT V
         Violations of the Georgia Racketeer Influenced and Corrupt
                   Organizations Act O.C.G.A. § 16-14-4(c)
  (Against Atlanta Red Roof Defendant: Westmont, RRI, RRI III, RRI West,
                          and Red Roof Franchising)

                                                 292.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 291 as if

fully set forth herein.

                                           293. through 303.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

293 through 303 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                                 COUNT VI
                 Georgia Racketeer Influenced and Corrupt
                   Organizations Act O.C.G.A. § 16-14-4(a)
  (Against Atlanta Red Roof Defendant: Westmont, RRI, RRI III, RRI West,
                        and Red Roof Franchising)

                                                 304.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 303 as if

fully set forth herein.


{Firm/232/00401/PLEADING/02686386.DOCX }        - 23 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 24 of 35




                                           305. through 311.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

305 through 311 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                                COUNT VII
                         TVPRA, 18 U.S.C. § 1595
  (Against Atlanta Red Roof Defendant: Westmont, RRI, RRI III, RRI West,
                        and Red Roof Franchising)

                                                 312.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 311 as if

fully set forth herein.

                                           313. through 330.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

313 through 330 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                               COUNT VIII
                                Negligence
  (Against Atlanta Red Roof Defendant: Westmont, RRI, RRI III, RRI West,
                        and Red Roof Franchising)

                                                 331.


{Firm/232/00401/PLEADING/02686386.DOCX }        - 24 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 25 of 35




        Kuzzins hereby incorporates its responses to Paragraphs 1 through 330 as if

fully set forth herein.

                                           332. through 345.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

332 through 345 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                                COUNT IX
        Violations of the Georgia Racketeer Influenced and Corrupt
                  Organizations Act O.C.G.A. § 16-14-4(c)
(Against Suburban Extended Stay Defendants: HIS, Westmont, MHG SU LP,
                        WHG SU LLC, and SUB-SU)

                                                 346.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 345 as if

fully set forth herein.

                                           347. through 357.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

347 through 357 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                                      COUNT X
             Violations of the Georgia Racketeer Influenced and Corrupt

{Firm/232/00401/PLEADING/02686386.DOCX }        - 25 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 26 of 35




                 Organizations Act O.C.G.A. § 16-14-4(a)
(Against Suburban Extended Stay Defendants: HIS, Westmont, MHG SU LP,
                      WHG SU LLC, and SUB-SU)

                                                 358.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 357 as if

fully set forth herein.

                                           359. through 365.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

359 through 365 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                              COUNT XI
                       TVPRA, 18 U.S.C. § 1595
(Against Suburban Extended Stay Defendants: HIS, Westmont, MHG SU LP,
                      WHG SU LLC, and SUB-SU)

                                                 366.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 345 as if

fully set forth herein.

                                           367. through 382.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

367 through 382 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

{Firm/232/00401/PLEADING/02686386.DOCX }        - 26 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 27 of 35




upon strict proof of the same.

                              COUNT XII
                               Negligence
(Against Suburban Extended Stay Defendants: HIS, Westmont, MHG SU LP,
                      WHG SU LLC, and SUB-SU)

                                                 383.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 382 as if

fully set forth herein.

                                           384. through 397.

        Kuzzins can neither admit nor deny the allegations contained in Paragraphs

384 through 397 of the Second Amended Complaint, for want of knowledge or

information sufficient to form a belief as to the truth thereof, and puts Plaintiff

upon strict proof of the same.

                                    COUNT XIII
             Violations of the Georgia Racketeer Influenced and Corrupt
                       Organizations Act O.C.G.A. § 16-14-4(c)
             (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                                 398.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 397 as if

fully set forth herein.

                                           399. through 409.

        Kuzzins denies the allegations contained in Paragraphs 399 through 409 in


{Firm/232/00401/PLEADING/02686386.DOCX }        - 27 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 28 of 35




the Second Amended Complaint to the extent that it relates to Kuzzins. Otherwise,

Kuzzins can neither admit nor deny the remaining allegations contained in

Paragraphs 399 through 409 of the Second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                    COUNT XIV
                     Georgia Racketeer Influenced and Corrupt
                       Organizations Act O.C.G.A. § 16-14-4(a)
              (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

                                                 410.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 409 as if

fully set forth herein.

                                           411. through 417.

        Kuzzins denies the allegations contained in Paragraphs 411 through 417 in

the Second Amended Complaint to the extent that it relates to Kuzzins. Otherwise,

Kuzzins can neither admit nor deny the remaining allegations contained in

Paragraphs 411 through 417 of the Second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                    COUNT XV
                             TVPRA, 18 U.S.C. § 1595
             (Against Microtel Defendants: Kuzzins, CC&S, and Essex))

{Firm/232/00401/PLEADING/02686386.DOCX }        - 28 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 29 of 35




                                                 418.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 417 as if

fully set forth herein.

                                           419. through 434.

        Kuzzins denies the allegations contained in Paragraphs 419 through 434 in

the Second Amended Complaint to the extent that it relates to Kuzzins. Otherwise,

Kuzzins can neither admit nor deny the remaining allegations contained in

Paragraphs 419 through 434 of the Second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                   COUNT XVI
                                    Negligence
             (Against Microtel Defendants: Kuzzins, CC&S, and Essex))

                                                 435.

        Kuzzins hereby incorporates its responses to Paragraphs 1 through 434 as if

fully set forth herein.

                                           436. through 447.

        Kuzzins denies the allegations contained in Paragraphs 436 through 447 in

the Second Amended Complaint to the extent that it relates to Kuzzins. Otherwise,

Kuzzins can neither admit nor deny the remaining allegations contained in

{Firm/232/00401/PLEADING/02686386.DOCX }        - 29 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 30 of 35




Paragraphs 436 through 447 of the Second Amended Complaint, for want of

knowledge or information sufficient to form a belief as to the truth thereof, and

puts Plaintiff upon strict proof of the same.

                                               448.

        All allegations not expressly admitted or otherwise addressed herein are

hereby denied.

                                           JURY DEMAND

        Kuzzins hereby demands a trial by jury to the fullest extent permitted by law

on all triable issue.

        WHEREFORE, having fully answered the Second Amended Complaint,

Kuzzins Buford, LLC respectfully prays for the following relief from this

Honorable Court:

        1.       That Plaintiff’s claims be denied and Plaintiff’s Second Amended

Complaint be dismissed with prejudice;

        2.       That all costs, attorney’s fees, and expenses of this action be taxed

against Plaintiff;

        3.       That the case be tried before a jury of twelve (12) persons; and

        4.       For such other and further relief as this Honorable Court deems just

and proper.


{Firm/232/00401/PLEADING/02686386.DOCX }      - 30 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 31 of 35




        Respectfully submitted, this 24th day of August 2020.

                                           CRUSER, MITCHELL, NOVITZ,
                                           SANCHEZ, GASTON & ZIMET, LLP



                                           GLENN C. TORNILLO, ESQ.
                                           Georgia Bar No. 714754
                                           KRISTIN L. YODER, ESQ.
                                           Georgia Bar No. 229210
                                           J. ROBB CRUSER, ESQ.
                                           Georgia Bar No. 199480
275 Scientific Drive                       Counsel for Defendant Kuzzins Buford, LLC
Peachtree Corners, GA 30092
(678) 684-2158 direct
(404) 881-2622 main line




{Firm/232/00401/PLEADING/02686386.DOCX }   - 31 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 32 of 35




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 JANE DOE 1,                                   §
                                               §
          Plaintiff,                           §
                                               §      CIVIL ACTION FILE
 vs.                                           §
                                               §      NO. 1:19 CV 03840
 RED ROOF INNS, INC., et al.,                  §
                                               §
          Defendants.                          §

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this day, I electronically filed DEFENDANT

KUZZINS BUFORD, LLC’S ANSWER AND DEFENSES TO PLAINTIFF’S

SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

with the Clerk of Court using the CM/ECF system, which will automatically send

e-mail notification of such filing to the following attorney of record:

     JONATHAN S. TONGE, ESQ.                           JOHN E. FLOYD, ESQ.
   PATRICK J. McDONOUGH, ESQ.                        MANOJ S. VARGHESE, ESQ.
   TRINITY HUNDREDMARK, ESQ.                       TIANA S. MYKKELTVEDT, ESQ.
   ANDERSEN, TATE & CARR, P.C.                       AMANDA KAY SEALS, ESQ.
    One Sugarloaf Centre, Suite 4000                  BONDURANT, MIXSON &
        1960 Satellite Boulevard                            ELMORE, LLP
            Duluth, GA 30097                        1201 West Peachtree Street, NW
         jtonge@atclawfirm.com                                Suite 3900
     pmcdonough@atclawfirm.com                           Atlanta, GA 30309
       thundred@actlawfirm.com                           floyd@bmelaw.com


{Firm/232/00401/PLEADING/02686386.DOCX }   - 32 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 33 of 35




             Attorneys for Plaintiff                 varghese@bmelaw.com
                                                    mykketlvedt@bmelaw.com
                                                       seals@bmelaw.com
                                                     Co-Counsel for Plaintiff

       ADMIR ALLUSHI, ESQ.                           C. SHANE KEITH, ESQ.
      CHARLES K. REED, ESQ.                         ELLIOTT C. REAM, ESQ.
      P. MICHAEL FREED, ESQ.                         HAWKINS PARNELL &
   LEWIS BRISBOIS BISGAARD &                               YOUNG, LLP
          SMITH, LLP – ALT                      303 Peachtree Street, NE, Suite 4000
 1180 Peachtree Street, N.E., Suite 2900             Atlanta, GA 30308-3243
        Atlanta, GA 30309-3521                          skeith@hpylaw.com
     adi.allushi@lewisbrisbois.com                     eream@hytylaw.com
    chuck.reed@lewisbrisbois.com                  Attorneys for Varahi Hotel, LLC
   michale.freed@lewisbrisbois.com
   Attorneys for Defendant Red Roof
                Inns, Inc.,

     JANELLE E. ALLEYNE, ESQ.                        DAVID A. SAGER, ESQ.
        SARA M. TURNER, ESQ.                     BRENDAN G. KRASINSKI, ESQ.
    BAKER DONELSON BEARMAN                          DELIA G. FRAZIER, ESQ.
     CALDWELL & BERKOWITZ,                            DLA PIPER, LLP - ATL
                P.C. - ATL                     1201 West Peachtree Street, Suite 2800
        3414 Peachtree Road, N.E.                     Atlanta, GA 30309-3450
       Suite 1600, Monarch Tower                  Brendan.krasinski@dlapiper.com
            Atlanta, GA 30326                        delia.frazier@dlapiper.com
      jalleyne@bakerdonelson.com                  Attorneys LaQuinta Worldwide,
       sturner@bakerdonelson.com
       Attorneys for Choice Hotels

        JAMILA M. HALL, ESQ.                       HALL F. McKINLEY, ESQ.
       JONES DAY – ATLANTA                         WILLIAM J. MARTIN, ESQ.
   1420 Peachtree Street, NE, Suite 800            ALLISON M. ESCOTT, ESQ.
        Atlanta, GA 30309-3053                  DREW ECKL & FARNHAM, LLP
          jhall@jonesday.com                    303 Peachtree Street, NE, Suite 3500
          Attorneys for Hilton                          Atlanta, GA 30308
                                                     mckinleyh@deflaw.com
                                                      martinw@deflaw.com

{Firm/232/00401/PLEADING/02686386.DOCX }   - 33 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 34 of 35




                                                         escotta@deflaw.com
                                                    Attorneys for 2014 SE Owner 5-
                                                             Emory, LLC
        PAMELA N. LEE, ESQ.
    RACHEL W. MATHEWS, ESQ.
      SWIFT CURRIE McGHEE
            & HIERS, LLP
        The Peachtree, Suite 300
       1355 Peachtree Street, NE
          Atlanta, GA 30309
      pamela.lee@swiftcurrie.com
   Rachel.mathews@swiftcurrie.com
 Attorneys for Laxmi Druid Hills Hotel,
                 LLC,




{Firm/232/00401/PLEADING/02686386.DOCX }   - 34 -
        Case 1:19-cv-03840-WMR Document 374 Filed 08/24/20 Page 35 of 35




                              CERTIFICATE OF COMPLIANCE

        Undersigned counsel certify the foregoing document has been prepared with

one of the font and point selections (Times New Roman, 14 point) approved by the

Court in Local Rule 5.1(C).

        Respectfully submitted, this 24th day of August 2020.

                                           CRUSER, MITCHELL, NOVITZ,
                                           SANCHEZ, GASTON & ZIMET, LLP




                                           GLENN C. TORNILLO, ESQ.
                                           Georgia Bar No. 714754
                                           KRISTIN L. YODER, ESQ.
                                           Georgia Bar No.: 229210
                                           J. ROBB CRUSER, ESQ.
                                           Georgia Bar No. 199480
Meridian II, Suite 2000                    Counsel for Defendant Kuzzins Buford, LLC
275 Scientific Drive
Peachtree Corners, GA 30092
(678) 684-2146 direct
(404) 881-2622 main line
gtornillo@cmlawfirm.com
kyoder@cmlawfirm.com
rcruser@cmlawfirm.com




{Firm/232/00401/PLEADING/02686386.DOCX }   - 35 -
